


EXHIBIT 10 (iv) (F)

CHANGE IN CONTROL SEVERANCE AND RETENTION AGREEMENT

          This CHANGE IN CONTROL SEVERANCE AND RETENTION AGREEMENT (as modified,
extended or supplemented from time to time, this “Agreement”) is entered into as
of September 7, 2006 by and between Sterling Bancorp, a New York corporation
(the “Company”), and ______________, _______________(“Executive”).

W I T N E S S E T H:

          WHEREAS, the Company considers the establishment and maintenance of a
sound and vital management of the Company and each Subsidiary (as defined in
Section 11) to be essential to protecting and enhancing the best interests of
the Company and its shareholders;

          WHEREAS, the Company recognizes that, as is the case with many
publicly held corporations, the possibility of a change in control may arise and
that such possibility may result in the departure or distraction of management
personnel to the detriment of the Company and its shareholders;

          WHEREAS, the Board (as defined in Section 1 of Appendix A) has
determined that it is in the best interests of the Company and its shareholders
to secure Executive’s continued services and to ensure Executive’s continued
dedication to his duties in the event of any threat or occurrence of a Change in
Control (as defined in Section 3 of Appendix A) of the Company;

          WHEREAS, in consideration of the protections afforded Executive by
this Agreement, the Board has further determined to require Executive to agree
to certain restrictive covenants, which shall apply irrespective of whether a
Change in Control occurs; and

          WHEREAS, the Board has authorized the Company to enter into this
Agreement.

          NOW, THEREFORE, for and in consideration of the premises and the
mutual covenants and agreements herein contained, the Company and Executive
hereby agree as follows:

          1. Definitions. As used in this Agreement and unless otherwise defined
herein, capitalized terms will have the respective meanings set forth in
Appendix A.

          2. Obligation of Executive. In the event of a tender or exchange
offer, proxy contest or the execution of any agreement which, if consummated,
would constitute a Change in Control, Executive agrees not to voluntarily leave
the employ of the Company, other than as a result of Disability, Retirement or
an event which would constitute Good Reason if a Change in Control had occurred,
until the Change in Control occurs or, if earlier, such tender or exchange
offer, proxy contest or agreement is terminated or abandoned.

PAGE 92

--------------------------------------------------------------------------------




EXHIBIT 10 (iv) (F)

          3. Term of Agreement.

                    (a) This Agreement shall be effective on the date hereof and
shall continue in effect until the Company shall have given one (1) year written
notice of cancellation; provided, that, notwithstanding the delivery of any such
notice, this Agreement shall continue in effect for a period of one (1) year
after a Change in Control, if such Change in Control shall have occurred during
the term of this Agreement.

                    (b) If, prior to a Change in Control; (1) Executive’s
employment is terminated for reasons that would have constituted a Qualifying
Termination if they had occurred following a Change in Control; (2) Executive
reasonably demonstrates (or the Company agrees) that such termination (or Good
Reason event) was at the request of a third party who had indicated an intention
or taken steps reasonably calculated to effect a Change in Control; and (3) a
Change in Control involving such third party (or a party competing with such
third party to effectuate a Change in Control) does occur, then (A) for purposes
of this Agreement, the date immediately prior to the date of such termination of
employment or event constituting Good Reason shall be treated as a Change in
Control and (B) for purposes of determining the timing of payments and benefits
to Executive under Section 4, the date of the actual Change in Control shall be
treated as Executive’s Date of Termination.

          4. Payments Upon Termination of Employment. (a) If during the
Termination Period the employment of Executive shall terminate pursuant to a
Qualifying Termination, then the Company shall provide to Executive:

 

 

 

                    (1) Within ten (10) days following the Date of Termination a
lump-sum cash amount equal to the sum of (A) Executive’s base salary through the
Date of Termination and any bonus amounts which have become payable, to the
extent not previously paid or deferred, plus (B) any accrued vacation pay, to
the extent not previously paid; plus

 

 

 

                    (2) Subject to Section 4(c) below, a cash severance amount
equal to one (1) times Executive’s highest annual rate of base salary during the
12-month period immediately prior to Executive’s Date of Termination, paid in
equal installments over the one-year period commencing with the first regular
payroll date following the Date of Termination in accordance with the Company’s
normal payroll practices; provided that, if necessary to avoid tax penalties
under Section 409A of the Internal Revenue Code of 1986, as amended, the
commencement of such payments shall be delayed until the first regular payroll
date which occurs more than six months following the Date of Termination, with
the first of such payments including all payments which would have been made
during the period of such delay without regard thereto, without interest.

                    (b) If during the Termination Period the employment of
Executive shall terminate other than by reason of a Qualifying Termination, then
the Company shall pay to Executive within thirty (30) days following the Date of
Termination, a lump-sum cash amount equal to the sum of (1) Executive’s base
salary through the Date of Termination and any bonus amounts which have become
payable, to the extent not previously paid or deferred, and (2) any accrued
vacation pay, to the extent not previously paid.

PAGE 93

--------------------------------------------------------------------------------




EXHIBIT 10 (iv) (F)

                    (c) Executive acknowledges and agrees that any and all
payments to which Executive may become entitled under Section 4(a)(2) above are
conditioned upon and subject to Executive’s execution of, and not having revoked
within any applicable revocation period, a general release and waiver, in such
reasonable and customary form as shall be prepared by the Company, of all claims
Executive may have against the Company, any Subsidiary and their respective
directors, officers and affiliates, except as to (i) matters covered by
provisions of this Agreement that expressly survive the termination of this
Agreement, (ii) rights to indemnification and insurance under the Charter,
By-Laws and directors and officers insurance policies maintained by the Company
or any Subsidiary and (iii) rights to which Executive is entitled by virtue of
his participation in the employee benefit plans, policies and arrangements of
the Company or any Subsidiary.

          5. Retention Bonus. If Executive remains employed through the
Termination Period, he shall receive a lump sum payment of the Retention Bonus
within ten (10) days following the end of the Termination Period. For the
avoidance of doubt, the Retention Bonus and the severance described in Section
4(a)(2) of this Agreement shall be mutually exclusive, i.e., Executive may
become entitled to one or the other of those payments, but not both.

          6. Withholding Taxes. The Company may withhold from all payments due
to Executive (or his beneficiary or estate) hereunder all taxes which, by
applicable federal, state, local or other law, the Company is required to
withhold therefrom.

          7. Scope of Agreement. Nothing in this Agreement shall be deemed to
entitle Executive to continued employment with the Company or any Subsidiary,
and if Executive’s employment with the Company shall terminate prior to a Change
in Control, Executive shall have no further rights under this Agreement;
provided, however, that any termination of Executive’s employment during the
Termination Period shall be subject to all of the provisions of this Agreement.

          8. Successors; Binding Agreement. (a) This Agreement shall not be
terminated by any reorganization, merger or consolidation involving the Company
(each, a “Business Combination”). In the event of any Business Combination, the
provisions of this Agreement shall be binding upon the Person resulting from
such Business Combination (the “Surviving Person”), and the Surviving Person
shall be treated as the Company hereunder.

                    (b) This Agreement shall inure to the benefit of and be
enforceable by Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If
Executive shall die while any amounts would be payable to Executive hereunder
had Executive continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement to such
person or persons appointed in writing by Executive to receive such amounts or,
if no person is so appointed, to Executive’s estate.

PAGE 94

--------------------------------------------------------------------------------




EXHIBIT 10 (iv) (F)

          9. Notice. For purposes of this Agreement all notices and other
communications required or permitted hereunder shall be in writing and shall be
deemed to have been duly given (1) on the date of delivery if delivered
personally or by telefacsimile upon confirmation of receipt, (2) on the first
business day following the date of dispatch if delivered by a recognized
next-day courier service or (3) five days after deposit in the United States
mail, certified and return receipt requested, postage prepaid. All such notices
and communications shall be delivered as set forth below.

 

 

 

If to Executive, to the home address of Executive
last appearing in the Company’s records.

 

 

 

If to the Company:

 

 

 

Sterling National Bank
650 Fifth Avenue, Fourth Floor
New York, N.Y. 10019
Attn: President

 

 

 

with a copy addressed to the attention of the General Counsel/Chief Legal
Officer of the Company at the above address.

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

          10. Full Settlement. In the event of a Qualifying Termination, the
Company’s obligation to make any payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall be in lieu and in full
settlement of all other severance payments to Executive under any other
severance or employment agreement between Executive and the Company or any
Subsidiary. The Company’s obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment defense or other claim, right or action which
the Company or any Subsidiary may have against Executive or others. In no event
shall Executive be obligated to seek other employment or take other action by
way of mitigation of the amounts payable to Executive under any of the
provisions of this Agreement and such amounts shall not be reduced whether or
not Executive obtains other employment.

          11. Employment with Subsidiaries. Employment with and services for the
Company for purposes of this Agreement shall include employment with and
services for any Subsidiary.

          12. Restrictive Covenants.

                    (a) Non-Solicitation. Executive further agrees that for one
(1) year following the Date of Termination (whether prior to or following a
Change in Control) or the date of the last payment under Section 4 (a) (2),
whichever is later, Executive will not directly or indirectly (i) solicit or
hire or encourage the solicitation or hiring of any person who was an employee
of the Company or any Subsidiary at any time on or after the Date of Termination
(unless more than six (6) months shall have elapsed between the last day of such
person’s employment by the Company and any Subsidiary and the first date of such
solicitation or hiring), (ii) induce or attempt to induce any employee of the
Company or any Subsidiary to leave the employ thereof or in any way interfere
with the relationship between the Company or any Subsidiary and any employee
thereof, or (iii) solicit or encourage the solicitation of any entity or person
who was a customer or prospective customer of the Company or any Subsidiary for
the benefit of Executive or any other entity that engages in any business in
which at the Date of Termination the Company or any Subsidiary was engaged, or
in which any of them had taken demonstrable steps to become engaged, or in any
way interfere with any relationship between the Company or any Subsidiary and
any customer or prospective customer of the Company or any Subsidiary.

PAGE 95

--------------------------------------------------------------------------------




EXHIBIT 10 (iv) (F)

                    (b) Non-Disclosure of Confidential Information. Executive
recognizes that the services Executive performs for the Company and its
affiliates are special, unique and extraordinary in that Executive may acquire
confidential information, trade secrets or other competitive information
concerning the operations of the Company and its affiliates, the use or
disclosure of which could cause the Company and its affiliates substantial loss
and damages which could not be readily calculated, and for which no remedy at
law would be adequate. Accordingly, Executive agrees that Executive will not at
any time during Executive’s employment with the Company or any Subsidiary or
thereafter, except in performance of Executive’s obligations thereto, disclose,
either directly or indirectly, any Confidential Information (as hereinafter
defined) that Executive may learn by reason of his association with the Company
and its affiliates. The term “Confidential Information” shall mean any past,
present or future confidential or secret plans, programs, documents, agreements,
internal management reports, financial information or other material relating to
the business, strategies, services or activities of the Company and its
affiliates, including, without limitation, information with respect to the
Company’s and its affiliates’ operations, processes, products, inventions,
business practices, finances, principals, vendors, suppliers, customers,
potential customers, marketing methods, costs, prices, contractual relationships
(including leases), regulatory status, compensation paid to employees or other
terms of employment, and trade secrets, market reports, customer investigations,
customer lists and other similar information that is proprietary information of
the Company or any of its affiliates. Notwithstanding the foregoing, Executive
may disclose such Confidential Information when required to do so by a court of
competent jurisdiction, by any governmental agency having supervisory authority
over the business of the Company and/or its affiliates, as the case may be, or
by any administrative body or legislative body (including a committee thereof)
with jurisdiction to order Executive to divulge, disclose or make accessible
such information; provided, further, that in the event that Executive is ordered
by any such court or other government agency, administrative body or legislative
body to disclose any Confidential Information, Executive shall (i) promptly
notify the Company of such order, (ii) at the written request of the Company,
diligently contest such order at the sole expense of the Company as expenses
occur and (iii) at the written request of the Company, seek to obtain, at the
sole expense of the Company, such confidential treatment as may be available
under applicable laws for any information disclosed under such order.

                    (c) Enforcement. If Executive breaches the provisions of
Section 12(a) or (b), the Company shall have the right to have such restrictive
covenants specifically enforced by any court of competent jurisdiction, it being
agreed that any breach of such restrictive covenants would cause irreparable
injury to the Company and that money damages would not provide an adequate
remedy for such injury. Accordingly, the Company shall be entitled to injunctive
relief to enforce the terms of such restrictive covenants and to restrain
Executive from any violation thereof. The rights and remedies set forth in this
Section 12(c) shall be independent of all other rights and remedies available to
the Company for a breach of such restrictive covenants, and shall be severally
enforceable from, in addition to, and not in lieu of, any rights and remedies
available at law or in equity. Without limiting the above, if Executive breaches
any of such restrictive covenants, then any severance payments then being made
by the Company pursuant to Section 4(a)(2) shall cease and no Retention Bonus,
if not previously paid, shall be paid.

PAGE 96

--------------------------------------------------------------------------------




EXHIBIT 10 (iv) (F)

          13. Survival. The respective obligations and benefits afforded to the
Company and Executive as provided in Sections 4 (to the extent that payments or
benefits are owed as a result of a termination of employment that occurs during
the term of this Agreement), 6, 8(b) and 10 shall survive the termination of
this Agreement.

          14. Dispute Resolution. The Company and Executive agree that any
controversy or claim arising out of or relating to this Agreement (other than a
controversy under Section 12 of this Agreement), or the breach thereof, shall be
settled by arbitration administered by the American Arbitration Association in
accordance with its Commercial Arbitration Rules then in effect. Venue for any
arbitration pursuant to this Agreement will lie in New York, New York. One of
the arbitrators shall be appointed by the Company, one shall be appointed by
Executive and the third shall be appointed by the first two arbitrators. If the
first two arbitrators cannot agree on the third arbitrator within 30 days
following the appointment of the second arbitrator, then the third arbitrator
shall be appointed by the Association. All three arbitrators shall be
experienced in the resolution of disputes under employment agreements for senior
executives of major corporations. Any award entered by the arbitrators shall be
final, binding and nonappealable and judgment may be entered thereon by either
party in accordance with applicable law in any court of competent jurisdiction.
This arbitration provision shall be specifically enforceable. The arbitrators
shall have no authority to modify any provision of this Agreement or to award a
remedy for a dispute involving this Agreement other than a benefit specifically
provided under or by virtue of the Agreement. Each party shall be responsible
for its own expenses relating to the conduct of the arbitration (including
reasonable attorneys’ fees and expenses) and shall share the fees of the
American Arbitration Association and the arbitrators, if applicable, equally.

          15. GOVERNING LAW; CONSENT TO JURISDICTION. THIS AGREEMENT WILL BE
GOVERNED BY, AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK APPLICABLE TO AGREEMENTS MADE AND TO BE WHOLLY PERFORMED WITHIN THAT STATE,
WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS OF ANY JURISDICTION WHICH
WOULD CAUSE THE APPLICATION OF ANY LAW OTHER THAN THAT OF THE STATE OF NEW YORK.
ANY ACTION TO ENFORCE THIS AGREEMENT (OTHER THAN AN ACTION WHICH MUST BE BROUGHT
BY ARBITRATION PURSUANT TO SECTION 14) MUST BE BROUGHT IN, AND THE PARTIES
HEREBY CONSENT TO THE JURISDICTION OF, A COURT SITUATED IN NEW YORK, NEW YORK.
EACH PARTY HEREBY WAIVES THE RIGHTS TO CLAIM THAT ANY SUCH COURT IS AN
INCONVENIENT FORUM FOR THE RESOLUTION OF ANY SUCH ACTION.

PAGE 97

--------------------------------------------------------------------------------




EXHIBIT 10 (iv) (F)

          16. JURY TRIAL WAIVER. THE PARTIES EXPRESSLY AND KNOWINGLY WAIVE ANY
RIGHT TO A JURY TRIAL IN THE EVENT ANY ACTION ARISING UNDER OR IN CONNECTION
WITH THIS AGREEMENT IS LITIGATED OR HEARD IN ANY COURT.

          17. Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed to be an original and all of which together shall
constitute one, and the same instrument.

          18. Miscellaneous. No provision of this Agreement may be modified or
waived unless such modification or waiver is agreed to in writing and signed by
Executive and by a duly authorized officer of the Company. No waiver by either
party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. Failure by Executive
or the Company to insist upon strict compliance with any provision of this
Agreement or to assert any right Executive or the Company may have hereunder
shall not be deemed to be a waiver of such provision or right or any other
provision or right of this Agreement. Except as otherwise specifically provided
herein, the rights of, and benefits payable to, Executive, his estate or his
beneficiaries pursuant to this Agreement are in addition to any rights of, or
benefits payable to, Executive, his estate or his beneficiaries under any other
employee benefit plan or compensation program of the Company.

          IN WITNESS WHEREOF, the Company has caused this Agreement to be
executed by a duly authorized officer of the Company and Executive has executed
this Agreement as of the day and year first above written.

STERLING BANCORP

 

 

By:

 

 

--------------------------------------------------------------------------------

 

Louis J. Cappelli, Chairman & Chief Executive Officer

 

By:

 

 

--------------------------------------------------------------------------------

 

 

John C. Millman, President

 

 

EXECUTIVE

 

By:

 

 

--------------------------------------------------------------------------------

 

 

[Name and Title]

PAGE 98

--------------------------------------------------------------------------------




EXHIBIT 10 (iv) (F)

Appendix A

(Certain Defined Terms)

          As used in the Agreement the following terms shall have the respective
meanings set forth below:

          1. “Board” means the Board of Directors of the Company.

          2. “Cause” means (a) the willful and continued failure of Executive to
perform substantially his duties with the Company (other than any such failure
resulting from Executive’s incapacity due to physical or mental illness) after a
written demand for substantial performance is delivered to Executive by the
Chief Executive Officer or President of the Company which specifically
identifies the manner in which the Chief Executive Officer or President of the
Company believes that Executive has not substantially performed Executive’s
duties, (b) the willful engaging by Executive in illegal conduct or gross
misconduct or (c) the final, non-appealable conviction of Executive for a
criminal violation of Title 12 or 18 of the United States Code. For purpose of
this definition, no act or failure to act by Executive shall be considered
“willful” unless done or omitted to be done by Executive in bad faith and
without reasonable belief that Executive’s action or omission was in the best
interests of the Company or its affiliates. Any act, or failure to act (1) based
upon authority given pursuant to a resolution duly adopted by the Board, (2)
based upon the advice of counsel for the Company or (3) based upon the
instructions of the senior-most officer of the Company shall be conclusively
presumed to be done, or omitted to be done, by Executive in good faith and in
the best interests of the Company. The Company must notify Executive of any
event constituting Cause within sixty (60) days following the Company’s
knowledge of its existence or such event shall not constitute Cause under this
Agreement.

PAGE 99

--------------------------------------------------------------------------------




EXHIBIT 10 (iv) (F)

          3.“Change in Control” means the occurrence of any one of the following
events:

                    (a) The acquisition by any individual, entity or group
(within the meaning of section 13(d)(3) or 14(d)(1) of the Securities Exchange
Act of 1934 (the “Exchange Act”)) (a “Person”) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of voting
securities which together with the beneficial ownership of voting securities
theretofore held comprises 20% or more of either (1) the then outstanding common
shares of the Company (the “Outstanding Company Common Shares”) or (2) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that the following acquisitions
will not constitute a Change in Control: (1) any acquisition directly from the
Company (other than acquisition by virtue of the exercise of a conversion
privilege), (2) any acquisition by the Company, (3) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company or (4) any acquisition by any
corporation pursuant to a reorganization, merger or consolidation, if, following
such reorganization, merger or consolidation, the conditions described in
clauses (1), (2) and (3) of subsection (c) of this definition are satisfied;

                    (b) Individuals who, as of the date hereof, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least
two-thirds of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the shareholders of the Company, was approved by a vote of at least
two-thirds of the Directors then comprising the Incumbent Board will be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of either an actual or threatened election contest (as
such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Board;

                    (c) A reorganization, merger or consolidation of the
Company, in each case, unless, following such reorganization, merger or
consolidation, (1) more than 60% of, respectively, the then outstanding shares
of common stock of the corporation resulting from such reorganization, merger or
consolidation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
Directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Shares and Outstanding
Company Voting Securities immediately prior to such reorganization, merger or
consolidation, in substantially the same proportions as their ownership,
immediately prior to such reorganization, merger or consolidation of the
Outstanding Company Common Shares and Outstanding Company Voting Securities, as
the case may be, (2) no Person (excluding the Company, any employee benefit plan
(or related trust) of the Company or such corporation resulting from such
reorganization, merger or consolidation) beneficially owns, directly or
indirectly, 10% or more of, respectively, the then outstanding shares of common
stock of the corporation resulting from such reorganization, merger or
consolidation or the combined voting power of the then outstanding voting
securities of such corporation, entitled to vote generally in the election of
directors and (3) at least two-thirds of the members of the board of directors
of the corporation resulting from such reorganization, merger or consolidation
were members of the Incumbent Board at the time of the execution of the initial
agreement providing for such reorganization, merger or consolidation;

PAGE 100

--------------------------------------------------------------------------------




EXHIBIT 10 (iv) (F)

                    (d) Approval by the shareholders of the Company of a
complete liquidation or dissolution of the Company; or

                    (e) The sale or other disposition of all or substantially
all of the assets or deposits of the Company other than to a corporation with
respect to which, following such sale or other disposition, (A) more than 60%
of, respectively, the then outstanding shares of common stock of such
corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Shares and Outstanding
Company Voting Securities immediately prior to such sale or other disposition of
the Outstanding Company Common Stock and Outstanding Company Voting Securities,
as the case may be, (B) no Person (excluding the Company and any employee
benefit plan (or related trust) of the Company or such corporation) beneficially
owns, directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of such corporation and the combined voting power of the
then outstanding voting securities of such corporation entitled to vote
generally in the election of directors and (C) at least two-thirds of the
members of the board of directors of such corporation were members of the
Incumbent Board at the time of the execution of the initial agreement or action
of the Board providing for such sale or other disposition of assets of the
Company; or

                    (f) Reorganization, merger or consolidation of Sterling
National Bank or sale or other disposition of all or substantially all of the
assets or deposits of Sterling National Bank unless, in the case of a
reorganization, merger or consolidation, the resulting entity is wholly owned by
a corporation meeting the following requirements or, in the case of a sale or
disposition, the sale or disposition is a to a corporation meeting the following
requirements (in each case after giving effect to the reorganization, merger,
consolidation, sale or disposition and any related transactions): (A) more than
two-thirds of, respectively, the then outstanding shares of common stock of such
corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Shares and Outstanding
Company Voting Securities immediately prior to such reorganization, merger,
consolidation, sale or disposition, as the case may be, (B) no Person (excluding
the Company and any employee benefit plan (or related trust) of the Company or
such corporation) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then outstanding shares of common stock of such corporation
and the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors and (C) at
least two-thirds of the members of the board of directors of such corporation
were members of the Incumbent Board at the time of the execution of the initial
agreement or action of the Board providing for such reorganization, merger,
consolidation, sale or disposition.

PAGE 101

--------------------------------------------------------------------------------




EXHIBIT 10 (iv) (F)

          4. “Date of Termination” means (a) the effective date on which
Executive’s employment by the Company terminates as specified in a prior written
notice by the Company or Executive, as the case may be, to the other, delivered
pursuant to Section 9 or (b) if Executive’s employment by the Company terminates
by reason of death, the date of death of Executive.

          5. “Disability” means termination of Executive’s employment by the
Company due to Executive’s absence from Executive’s duties on a full-time basis
for at least one hundred eighty (180) consecutive days as a result of
Executive’s incapacity due to physical or mental illness.

          6. “Good Reason” means, without Executive’s express written consent,
the occurrence of any of the following events after a Change in Control:

                    (a) (1) Any change in the duties or responsibilities
(including reporting responsibilities) of Executive that is inconsistent in any
material and adverse respect with Executive’s position(s), duties,
responsibilities or status with the Company or any Subsidiary immediately prior
to such Change in Control (including any material and adverse diminution of such
duties or responsibilities) or (2) a material and adverse change in Executive’s
titles or offices (including, if applicable, membership on the Board) with the
Company or any Subsidiary as in effect immediately prior to such Change in
Control;

                    (b) A reduction in Executive’s rate of annual base salary or
annual bonus opportunity (including any material and adverse change in the
formula for such annual bonus opportunity) as in effect immediately prior to
such Change in Control or as the same may be increased from time to time
thereafter; or

                    (c) Any requirement of the Company or any Subsidiary that
Executive be based anywhere other than within a thirty-five (35) mile radius of
the Company’s principal executive offices immediately prior to a Change in
Control (or the principal executive office of a Subsidiary or division of the
Company, if Executive is based at such office immediately prior to such Change
in Control), and such new location is also more than thirty-five (35) travel
miles from Executive’s primary residence immediately prior to such Change in
Control.

          An isolated, insubstantial and inadvertent action taken in good faith
and which is remedied by the Company within ten (10) days after receipt of
notice thereof given by Executive shall not constitute Good Reason. Executive’s
right to terminate employment for Good Reason shall not be affected by
Executive’s incapacities due to mental or physical illness and Executive’s
continued employment shall not constitute consent to, or a waiver of rights with
respect to, any event or condition constituting Good Reason.

PAGE 102

--------------------------------------------------------------------------------




EXHIBIT 10 (iv) (F)

          7. “Qualifying Termination” means a termination of Executive’s
employment (a) by the Company other than for Cause or Disability or (b) by
Executive for Good Reason. Termination of Executive’s employment on account of
death, Disability or Retirement shall not be treated as a Qualifying
Termination.

          8. “Retention Bonus” means Executive’s highest annual rate of base
salary during the period commencing one year prior to a Change in Control and
ending on date of payment of the Retention Bonus pursuant to Section 5 of the
Agreement.

          9. “Retirement” means Executive’s retirement (not including any
mandatory early retirement) in accordance with the Company’s retirement policy
generally applicable to its salaried employees (if any), as in effect
immediately prior to the Change in Control, or in accordance with any retirement
arrangement established with respect to Executive.

          10. “Subsidiary” means any corporation or other entity in which the
Company has a direct or indirect ownership interest of 50% or more of the total
combined voting power of the then outstanding securities or interests of such
corporation or other entity entitled to vote generally in the election of
directors or in which the Company has the right to receive 50% or more of the
distribution of profits or 50% of the assets on liquidation or dissolution.

          11. “Termination Period” means the period of time beginning with a
Change in Control and ending one (1) year following such Change in Control.

PAGE 103

--------------------------------------------------------------------------------